Case 8:21-mj-00109-DUTY Document 1 Filed 02/18/21 Page 1 of 13 Page ID #:1
Case 8:21-mj-00109-DUTY Document 1 Filed 02/18/21 Page 2 of 13 Page ID #:2



                           A F F I D A V I T

     I, Farshid Hashempour, being duly sworn, hereby declare and

state as follows:

                           I. INTRODUCTION

     1.     I am a Detective with the Santa Ana Police Department

(“SAPD”) and also a federally deputized Task Force Officer

(“TFO”) presently working with the Federal Bureau of

Investigation (“FBI”).     As a TFO with the FBI, I am an

investigative or law enforcement officer of the United States

within the meaning of 18 U.S.C. § 2510(7), and I am empowered by

law to conduct investigations and make arrests for offenses

enumerated in 18 U.S.C. § 2516.

     2.     I am assigned to the Orange County Violent Gang Task

Force (“OCVGTF”).    The OCVGTF is composed of federal and local

law enforcement agencies, including, but not limited to, the

FBI, the SAPD, and detectives from the Anaheim Police

Department.   The OCVGTF is responsible for, among other things,

investigating violations of federal law committed by criminal

street gangs, the Mexican Mafia, and other violent criminal

organizations in Orange County.      Prior to this assignment with

the FBI, I was a SAPD Police Officer and have been so employed

for approximately nineteen years.

     3.     I have specialized training and experience in

investigations of narcotics trafficking and criminal street

gangs.    During my tenure as a Police Officer, as well as an FBI

TFO, I have conducted and participated in numerous




                                    1
Case 8:21-mj-00109-DUTY Document 1 Filed 02/18/21 Page 3 of 13 Page ID #:3



investigations of criminal activity, specifically including

narcotics trafficking and violent offenses committed by street

gangs.    Since joining the OCVGTF in 2010, I have specialized in

investigations of the Mexican Mafia and its subordinate gangs in

Orange County.   As part of these investigations, I have also

learned about the drug trafficking organizations that supply

street gangs with illegal narcotics.

                       II. PURPOSE OF AFFIDAVIT

     4.     This affidavit is made in support of a criminal

complaint and arrest warrant against RUSSELL JON COOPER

(“COOPER”) for a violation of 21 U.S.C. §§ 841(a)(1),

(b)(1)(A)(viii): Possession with Intent to Distribute

Methamphetamine.

     5.     The facts set forth in this affidavit are based upon

information obtained from other law enforcement personnel, my

personal knowledge, and my training and experience.         This

affidavit is intended to show merely that there is sufficient

probable cause for the requested complaint and warrant, and does

not purport to set forth all of my knowledge of or investigation

into this matter.    Unless specifically indicated otherwise, all

conversations and statements described in this affidavit are

related in substance and in part only.

                    III. SUMMARY OF PROBABLE CAUSE

     6.     On January 26, 2021, a Costa Mesa Police Department

(“CMPD”) Officer, while working with the CMPD Traffic Safety

Bureau, was conducting traffic enforcement at an intersection in



                                    2
Case 8:21-mj-00109-DUTY Document 1 Filed 02/18/21 Page 4 of 13 Page ID #:4



the city of Costa Mesa, California.       While parked facing

southbound, the Officer observed a gray Saturn drive through the

intersection to make a right hand turn without stopping, in

violation of the California Vehicle Code (“CVC”).         The CMPD

Officer conducted a traffic stop on the vehicle for the CVC

violation, near the intersection where the infraction occurred.

As the CMPD Officer approached the vehicle, he observed a large

white cloud of powder coming from the driver’s side window.           The

Officer contacted the driver, COOPER, and observed an open

bottle of alcohol in the center console.

        7.   The CMPD Officer also observed a purple and yellow

colored box on the passenger seat of COOPER’s vehicle.          The

Officer could see a white powered substance resembling Fentanyl

on top of the box’s closed lid.      COOPER told the Officer that

the white powdered substance was baby powder that he used for

his head.    COOPER further explained that the smoke coming from

the vehicle was from his cigarette or “vape” device.          The CMPD

Officer conducted a records check on COOPER and found that his

California Driver License had been suspended.        When asked about

the contents of the box, COOPER told the Officer that he did not

know what was inside the box because it did not belong to him.

        8.   Upon the arrival of other CMPD Officers, COOPER was

asked to exit his vehicle.     COOPER exited his vehicle and

consented to a search of his person.       During the pat down

search, the Officer found a black switchblade knife in COOPER’s

right front pants’ pocket, in violation of a California Penal

Code.    COOPER was then handcuffed for purposes of officer safety



                                    3
Case 8:21-mj-00109-DUTY Document 1 Filed 02/18/21 Page 5 of 13 Page ID #:5



and advised that he was not under arrest.        Due to the presence

of the knife and white powder on the box that the Officer had

seen earlier, a probable cause search was conducted of COOPER’s

vehicle.   The Officer searched the purple and yellow box and

found a clear Ziploc bag containing a white powdered substance

that he recognized as Fentanyl.      In addition to the white

powdered substance, the Officer found numerous Ziploc baggies, a

digital scale, and a white crystalline substance resembling

methamphetamine in the same box.        Under the rear passenger seat,

the CMPD Officer found a Ziploc baggie containing blue and white

pills, similar in appearance to Xanax.       In the trunk of the

vehicle, a gray colored digital safe was found.         COOPER

initially told the Officer that the safe was not his, but later

provided the Officer with the code to the safe.

     9.    While at CMPD Jail, the Officer used the code to open

the safe and found four clear Ziploc bags containing a white

crystalline substance the Officer recognized as methamphetamine.

The Officer read COOPER his Miranda Rights, which COOPER

acknowledged before providing the Officer with a statement.

COOPER denied that the contents of the purple and yellow box

belonged to him, but did tell the Officer that the

methamphetamine inside the safe belonged to him.         COOPER told

the Officer that he has been using methamphetamine for the last

10-20 years.

     10.   At CMPD, the Officer processed and weighed the

narcotics seized during the investigation of COOPER.          The total

weight of all of the white crystalline substance was



                                    4
Case 8:21-mj-00109-DUTY Document 1 Filed 02/18/21 Page 6 of 13 Page ID #:6



approximately 123 grams.      The Officer weighed the white powder-

like substance believed to be fentanyl, which was found to weigh

approximately 118.4 grams.      The Officer later counted the

Alprazolam pills, which were packaged separately by color, blue

and white.    The CMPD Officer counted the blue Alprazolam pills

and found there to be approximately 323 pills.          The Officer also

counted the white Alprazolam pills, which totaled approximately

20 pills.

                      IV. STATEMENT OF PROBABLE CAUSE

     11.     I have reviewed the police report prepared by CMPD

Officer J. Schramm regarding the January 26, 2021, arrest of

COOPER.    Based on my review of the reports, I have learned the

following facts:

             a.     On January 26, 2021, at approximately 2:58 p.m.,

CMPD Officer Schramm, who was working in a uniformed capacity

with the CMPD Traffic Safety Bureau, was conducting traffic

enforcement of the four-way stop sign controlled intersection of

Del Mar Avenue and Elden Avenue, in the city of Costa Mesa,

California.       As Officer Schramm was monitoring the intersection,

he observed a gray 2006 Saturn Vue, bearing California License

Plate 5SPX108, drive eastbound on Del Mar Avenue approaching the

stop sign of Elden Avenue without stopping as it made a right

turn through the intersection and onto the southbound lanes of

Elden Avenue, in violation of CVC § 22450(a).        Officer Schramm

initiated a traffic stop on the gray Saturn Vue, which yielded

to his lights and siren along the west curb line of Elden

Avenue, south of Del Mar Avenue.


                                     5
Case 8:21-mj-00109-DUTY Document 1 Filed 02/18/21 Page 7 of 13 Page ID #:7



           b.   Officer Schramm approached the driver’s side of

the Saturn and observed a large white plume of powder emanating

from the driver’s side of the window.       The cloud of powder

appeared dense and did not dissipate like smoke.         Officer

Schramm contacted the driver, identified by his California

Identification Card as COOPER, and informed him that he had been

stopped for the aforementioned traffic violation.         As Officer

Schramm spoke to COOPER, Officer Schramm noticed that the powder

continued to dissipate as the cloud continued to exit from the

window.   While speaking to COOPER, Officer Schramm observed an

open bottle of a “Smirnoff” alcoholic beverage in the center

console of the vehicle.     Due to the condensation that was

visible on the container of “Smirnoff”, Officer Schramm surmised

that the alcoholic beverage was still cold and had been recently

opened.   COOPER handed Officer Schramm the bottle before telling

the Officer that he had only consumed a “sip” of the beverage.

           c.   While speaking to COOPER, Officer Schramm

observed a purple and yellow colored box on the passenger seat

of the Saturn in plain view.      The box had a white powder-like

substance on top of the closed lid, which Officer Schramm

recognized as being consistent with the appearance of Fentanyl.

When asked about the smoke coming from the window of his

vehicle, COOPER told Officer Schramm that it was baby powder he

had put on his face.    Officer Schramm asked COOPER if he smoked

any form of illegal substances.      COOPER responded, “No, sir.”

While questioning COOPER, Officer Schramm noticed objective

symptomology consistent with being under the influence of a



                                    6
Case 8:21-mj-00109-DUTY Document 1 Filed 02/18/21 Page 8 of 13 Page ID #:8



controlled substance to include slurred speech and watery eyes.

COOPER informed Officer Schramm that his California Driver

License had been suspended.     Officer Schramm asked COOPER again

about the white powder and was again told that it was baby

powder.   Officer Schramm asked COOPER if he would show him the

contents of the purple and yellow box.       COOPER replied that the

box was locked.    Officer Schramm asked COOPER to produce the

baby powder that created the white cloud he had observed

earlier, but COOPER explained to Officer Schramm that the baby

powder was “not in there.”     Despite telling Officer Schramm that

he had applied baby powder to his face, Officer Schramm failed

to see any powder on COOPER’s shirt, face, head, or hat.          COOPER

told Officer Schramm that the cloud of powder was smoke from a

cigarette or a vaping device a “kid” was using to smoke near the

intersection where the traffic violation occurred.

            d.    Officer Schramm then requested an additional

Officer to his location.     While waiting for the additional CMPD

Officer, Officer Schramm conducted a records check of COOPER,

which revealed that his California Driver License had been

suspended since June 19, 2014.      COOPER’s operation of a vehicle

with a suspended California Driver License was in violation of

CVC § 14601.1(a).

            e.    Officer Schramm asked COOPER if he sold drugs.

COOPER responded, “I have, I, I, I’m not, I’m accused of it,

yes.”   Officer Schramm then asked COOPER if he had sold drugs in

the past.   COOPER replied, “I’ve been accused of it.”         When

asked the type of narcotics that COOPER was accused of selling,



                                    7
Case 8:21-mj-00109-DUTY Document 1 Filed 02/18/21 Page 9 of 13 Page ID #:9



COOPER stated, “Methamphetamine.”       Officer Schramm asked COOPER

if the box contained methamphetamine.       COOPER told Officer

Schramm that he did not know what was inside the box because it

did not belong to him and could not adequately explain to

Officer Schramm why the box was covered in white powder.

            f.     Upon the arrival of Officer Condon and Officer

Hickman at the location of the traffic stop, Officer Schramm

asked COOPER to exit the Saturn.        COOPER exited the vehicle and

consented to Officer Schramm’s request to conduct a search of

his person.      During a search of COOPER’s right front pants’

pocket, Officer Schramm found a black switch blade knife, in

violation of California Penal Code (“CPC”) § 21510(b).          Officer

Schramm secured the knife for evidence and handcuffed COOPER.

Officer Schramm informed COOPER that he was not under arrest,

but was placed in handcuffs for purposes of officer safety since

COOPER had not disclosed that he had a concealed knife in his

pocket.   Officer Schramm seated COOPER on the curb and asked

COOPER if he could search the vehicle.       COOPER told Officer

Schramm, “No.”     Based on his training and experience and the

totality of his observations, Officer Schramm concluded that he

had probable cause to search COOPER’s Saturn vehicle.

            g.     During a search of the vehicle, Officer Schramm

opened the purple and yellow colored box on the passenger seat.

In the bottom portion of the box, Officer Schramm found a clear

Ziploc style bag containing a large brick of a white powder-like

substance, which he recognized as being consistent with

Fentanyl.   Officer Schramm removed the baggie and held it out



                                    8
Case 8:21-mj-00109-DUTY Document 1 Filed 02/18/21 Page 10 of 13 Page ID #:10



for COOPER.     When Officer Schramm asked COOPER for the name of

the substance, COOPER responded, “Fentanyl.”         Officer Schramm

moved the purple and yellow box to the hood of the Saturn, where

he continued his search.      The bottom compartment of the box

contained approximately 100 clear Ziploc style baggies, which

Officer Schramm recognized as packaging material indicative of

narcotic sales.

           h.     In the top portion of the box, Officer Schramm

found a digital scale that was in working order.          The digital

scale also had white crystalline residue on it.          The digital

scale and packaging material supported Officer Schramm’s belief

that these items were evidence of narcotic sales.          As Officer

Schramm continued to search the top portion of the box, he found

a clear Ziploc style bag containing a large quantity of a white

crystalline substance resembling methamphetamine.          Officer

Schramm held out the bag of white crystalline substance and

asked COOPER to identify the substance.        COOPER replied, “Meth.”

Under the rear passenger seat, Officer Schramm found a clear

Ziploc style baggie containing a large amount of blue and white

pills.   The blue pills were separated from the white pills in

their own individual plastic bag.        Based on his training and

experience, Officer Schramm recognized the blue and white pills

to be consistent with Alprazolam, or Xanax.         Officer Schramm

found a gray case in the trunk compartment of the vehicle, which

contained a black personal safe.         Officer Schramm attempted to

open the safe, but could not because it was passcode protected.

Officer Schramm asked COOPER for the passcode, but COOPER told



                                     9
Case 8:21-mj-00109-DUTY Document 1 Filed 02/18/21 Page 11 of 13 Page ID #:11



Officer Schramm that the safe was not his and he did not know

the code.   Officer Schramm seized the safe and contraband as

evidence.

            i.   COOPER was arrested and transported to CMPD.

While transporting COOPER, Officer Schramm asked COOPER again

for the passcode to the safe.       COOPER initially told Officer

Schramm he did not know, but eventually told Officer Schramm

that he believed the code was the number 4444.         COOPER later

typed in the passcode to open the safe, where he discovered that

the safe contained four clear Ziploc style bags containing a

white crystalline substance resembling methamphetamine.

            j.   At CMPD, COOPER was read his Miranda Rights by

Officer Schramm.     COOPER acknowledged his rights and denied

selling illegal drugs.      COOPER also denied knowing about the

narcotics found in the purple and yellow box.         Cooper admitted

that the safe that was found in the trunk of the Saturn belonged

to him.   COOPER admitted that the methamphetamine inside of the

safe belonged to him.     COOPER explained that he had been using

methamphetamine for approximately 10-20 years.         COOPER started

using 1/10 of a gram of methamphetamine to get high and now his

usage is up to a half of a gram of methamphetamine per day.

            k.   At CMPD, Officer Schramm processed and weighed

the narcotics seized during the investigation of COOPER.           The

total weight of all of the white crystalline substance seized in

this case was approximately 123 grams.        Officer Schramm weighed

the white powder-like substance believed to be Fentanyl, which

was found to weigh approximately 118.4 grams.         Officer Schramm



                                    10
Case 8:21-mj-00109-DUTY Document 1 Filed 02/18/21 Page 12 of 13 Page ID #:12



later counted the Alprazolam pills, which were packaged

separately by color, blue and white.        Officer Schramm counted

the blue Alprazolam pills and found there to be approximately

323 pills.    The Officer also counted the white Alprazolam pills,

which totaled approximately 20 pills.

             l.   Based on my training and experience, which

includes observing methamphetamine and fentanyl, I submit that

there is probable cause to believe that the narcotics located

during the search of COOPER’s person by CMPD are in fact

methamphetamine and fentanyl.       Also based on my training and

experience, both 123 grams of methamphetamine and 118 grams of

fentanyl are distribution amounts.

                              V. CONCLUSION

      12.    For all the reasons described above, there is probable

cause to believe that COOPER has committed a violation of 21

U.S.C. §§ 841(a)(1), (b)(1)(A)(viii): Possession with Intent to

//

//




                                    11
Case 8:21-mj-00109-DUTY Document 1 Filed 02/18/21 Page 13 of 13 Page ID #:13




Distribute Methamphetamine.


Attested to by the applicant
in accordance with the
requirements of Fed. R.
Crim. P. 4.1 by telephone on
this ___
      WK day of February
2021.


   DOUGLASF.McCORMICK
HONORABLE DOUGLAS F. MCCORMICK
UNITED STATES MAGISTRATE JUDGE




                                    12
